Citation Nr: 0930500	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for scars, 
residual of Caesarean sections (scars).

2.  Entitlement to an initial compensable rating for plantar 
fasciitis, left foot (plantar fasciitis).


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1991 to June 
1997, and from February 1999 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 and January 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In October 2005, 
the RO granted service connection for scars and assigned a 
noncompensable rating, effective April 28, 2005.  In January 
2006, the RO granted service connection for plantar fasciitis 
and assigned a noncompensable rating, effective May 4, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  

As to her scars claim, service treatment records show that 
the Veteran had two Caesarean sections.  The RO assigned the 
current a noncompensable rating in light of the service 
treatment records entries and her reported failure to report 
for a VA examination, i.e., there were no post-service 
evidence upon which to evaluate her disability.  In an 
October 2005, the Veteran asserted that she did not receive 
notice of the VA examination, and in her April 2006 Notice of 
Disagreement and August 2006 Substantive Appeal, she 
requested a VA examination to measure and rate her Caesarean 
scar.  She also expressed her willingness to report for such 
an examination.  Under the circumstances, the Board finds 
that the claim must be remanded to afford the Veteran the 
opportunity to undergo a VA examination.

In December 2005, the Veteran's plantar fasciitis was 
formally evaluated by VA.  In her August 2006 Substantive 
Appeal, she stated that the condition had worsened.  The 
claims folder reflects that the Veteran was scheduled to 
undergo a foot examination in May 2008.  It is unclear, 
however, whether she received notice of new examination or if 
the examination was conducted.  As such, the Board has no 
discretion because VA is required to afford her a 
contemporaneous VA examination to assess the current nature, 
extent and severity of her plantar fasciitis.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 
Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records, 
including VA records, dated since December 
2005.  This must include any VA 
examination reports, dated since 2005.

2.  If no VA examination has been 
conducted to evaluate her scars, the 
Veteran should be scheduled for a VA 
medical examination in order to determine 
the current severity of her service-
connected scars.  The claims folder must 
be made available to the examiner.  The 
examiner must state whether any scar is 
tender, superficial, unstable, poorly 
nourished, is productive of repeated 
ulceration or is painful on objective 
demonstration and whether it results in 
any limitation of function of the affected 
area (a superficial scar is one not 
associated with underlying soft tissue 
damage, and an unstable scar is one where, 
for any reason, there is frequent loss of 
covering of skin over the scar).  He or 
she should also describe the width and 
length of each scar and each disfiguring 
characteristic of the scarring should be 
specifically noted, considering that there 
are eight disfiguring characteristics, 
including scars of a certain size, changes 
in contour of the skin, adherence to 
underlying tissue, certain pigment 
changes, changes in skin texture, absence 
of underlying tissue of a certain 
dimension, and indurated and inflexible 
skin of a certain dimension.  All findings 
and conclusions should be set forth in a 
legible report.

3.  If no VA examination has been 
conducted since December 2005 to evaluate 
her left foot plantar fasciitis, the 
Veteran should be scheduled for a VA 
medical examination to determine the 
nature, extent and severity of her plantar 
fasciitis.  The claims folder must be made 
available to the examiner for review as 
part of this examination.  The examiner 
must report all manifestations of the 
disability and specifically acknowledge 
and discuss her reported symptoms.  All 
findings and conclusions should be set 
forth in a legible report.  

4.  Then, readjudicate the appeal.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

